Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 10/13/2021, wherein claims 1, 17, and 18 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spreading surface, the first contact point, and the resin impregnation section comprising compression equipment and heating equipment must be shown or the feature(s) canceled from the claim(s). If any of the spreading surface, the first contact point, and the resin impregnation section comprising compression equipment and heating equipment is shown, please label it in the figures so it is clear. No new matter should be entered.
The applicant argues that the spreading surface of claim 1 is 120. However, the examiner contends that 120 in applicant’s spec is “a moveable fiber adhering contacting surface”.  The applicant already claims “a moveable fiber adhering contacting surface” in claim 1. Different terms in the claim are considered to refer to different structures. If the spreading surface is referring to the same structure as the moveable fiber adhering contacting surface, the same term should be used throughout the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Regarding claim 1, the periods after letters (a., b., etc.) should be replaced with a parenthesis for example, a), b), because a claim should only have one period.
Regarding claim 1, “the spread fiber tow” and “the spread tow” appear to be used interchangeably throughout the claim. The applicant should choose one or the other and amend accordingly to avoid confusion and provide consistency of claim language.
Regarding claim 1, “ the contacting surface” should be changed to “the moveable fiber contacting surface” to maintain antecedent basis.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear if the applicant is intending to positively or functionally claim the fiber tow(s) because the applicant claims” for spreading the is contacted with the driver” and “a plurality of fiber tows are supplied to the fiber spreader”. The applicant provides in their remarks that claim 1 does not positively claim the fiber tow, however part of the claim does positively claim the fiber tow(s) which is leading to confusion. Please amend the claims to reflect a positive or functional recitation of the fiber tow(s).
Regarding claim 1, it is unclear what is meant by “ ; further comprising a spreading surface which contacts the fiber tow, the first point of contact with the spread fiber tow being elevated and inclined in relation to the spread fiber tow” because it is not clear what structure further comprises the spreading surface. This could be referring to the resin layer or the fiber spreader. For the purposes of the office action, the examiner is interpreting the fiber spreader as comprising the spreading surface because this is what was in claim 10 of the previous claim set. It is also unclear because applicant’s drawings do not show what the spreading surface is, or where the first point of contact is. The applicant provides in the arguments that 120 is the spreading surface however 120 in applicant’s spec is “a moveable fiber adhering contacting surface”.  The applicant already claims “a moveable fiber adhering contacting surface” in claim 1. Different terms in the claim are considered to refer to different structures.
Additionally, it is unclear which fiber tow “the fiber tow” in line 17 is referring to because the applicant claims a plurality of fiber tows. Is “the spread fiber tow” of lines 18-19 referring to a particular spread fiber tow or the continuous spread sheet? Overall there is incongruence within claim 1 between the fiber tow, the plurality of fiber tows, the 
Regarding claim 1, it is unclear what the applicant means by “the spacing d between the multiple spaced guide elements is adjustable”. Is the applicant referring to rotation of the comb which changes the spacing of the fiber tows, or an ability to actually move the guide elements relative to each other to change the space between them? It is noted that angling the comb does not change the actual distance between guide elements.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (U.S. 20120135227) in view of Woods (U.S. Patent No. 4790898).

Regarding claim 1, Kawabe teaches a fiber tow spreading apparatus (fig. 21, with parts shown in figs. 18-20, excluding parts 11,12) comprising: (a.) a fiber spreader (31-34)(paras. 69,70) for spreading filaments of a fiber tow (Tm), after said fiber tow has been supplied to said apparatus (supplied via 11,12, paras. 60, 175);  to form a spread tow (Ts) having an increased width (paras. 69,70,73, fig. 18, paras. 150,152-154); 


Woods teaches an apparatus including an adjustable comb (16) having multiple spaced guide members (teeth of the comb, fig. 1) wherein rotation of 16 controls inter-roving spacing thereby controlling the thickness and filament density of the band (col. 3, lines 22-27, col. 4, lines 30-41). Woods also teaches other adjustable comb structures (figs.5A-6B) and that allow spacing between multiple spaced guide elements to be adjusted (col. 4, lines 59-68, col. 5, lines 5-14), and wherein the guide member is arranged at an angle p in relation to the direction of the spread fiber tows, to expose the spread fiber tows to an aperture which is directly proportional to the spacing width w between guide members and sin p (for example, 16, fig. 1, col. 3, lines 22-27, col. 4, lines 30-41 of Woods).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced at least one set of the guide members of Woods with an adjustable comb such that the spacing between the multiple spaced guide elements is adjustable resulting in the guide member being arranged at an angle p in relation to the direction of the spread fiber tows, to expose the spread fiber tows to an aperture which is directly proportional to the spacing width w between guide members and sin p  in view of Woods because the guide members of Kawabe and the adjustable comb of Woods are both known structures for regulating the width and filament density of a sheet, and the adjustable comb would provide the added  (col. 3, lines 22-27, col. 4, lines 30-41).
Regarding claim 17, the Kawabe/Woods combined reference teaches a resin impregnation section (905-908, para.167).
Regarding claim 18, the Kawabe/Woods combined reference teaches the resin impregnation section further comprises means for at least partially impregnating the spread sheet, said means comprising compression equipment, heating equipment or a combination of the aforesaid equipments (905,907, para. 167).

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the spreading surface of claim 1 is 120, the examiner contends that 120 in applicant’s spec is “a moveable fiber adhering contacting surface”.  The applicant already claims “a moveable fiber adhering contacting surface” in claim 1. Different terms in the claim are considered to refer to different structures. If the spreading surface is referring to the same structure as the moveable fiber adhering contacting surface, the same term should be used throughout the claims.
Regarding applicant’s argument that the spacers are disclosed in fig. 3, the examiner did not provide a drawing objection for the spaced guide elements. Nevertheless, it is unclear how the spacing between them is adjustable. The applicant has not provided clarity.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732